 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
     DONNA WALKER, an individual and as        CASE NO. CV 18-00857 MRW
11   guardian ad litem to DEREK                [Assigned to Magistrate Judge:
     TRESVANT; CHANDA TRESVANT,                Michael R. Wilner, Roybal Cthse, Ctrm.
12   an individual; TARYN TRESVANT, an         550]
     individual; and CLAUDIA TRESVANT,
13   an individual,
                                               [PROPOSED] JUDGMENT
14          Plaintiffs,                        ON CITY DEFENDANTS’ MOTION
                                               FOR SUMMARY JUDGMENT
15   vs.
16   CITY OF LOS ANGELES, a public             [Filed concurrently with City
     entity; LOS ANGELES POLICE                Defendants’ Motion for Summary
17   DEPARTMENT, a public entity;              Judgment, or in the Alternative,
     CHARLIE BECK, an individual;              Motion for Partial Summary Judgment;
18   OFFICER R. ESTRADA, an individual;
     OFFICER M. HACKMAN, an                    Declaration of Hasmik Badalian Collins;
19   individual; SERGEANT HENDERSON,           Request for Judicial Notice; Exhibits]
     an individual; SERGEANT HARPER, an
20   individual; OFFICER MARTINEZ, an          Date: October 28, 2020
     individual; OFFICER JOLICOEUR, an         Time: 9:30 a.m.
21   individual; DETECTIVE DUNN, an            Ctrm: 550, 5th Fr.
     individual; AUTOZONE PARTS, INC.
22   dba AUTOZONE, a Nevada corporation;
     CARLOS MORAN, an individual; and
23   DOES 1-50, inclusive,
24          Defendants.
25
26
27
28
                                           1
